
QuickLinks -- Click here to rapidly navigate through this document


AMENDMENT TO EMPLOYMENT AGREEMENT


    This Amendment to Employment Agreement (the "Amendment") is made and entered
into effective as of the 9th day of February, 2001, by and between
NetZero, Inc., a Delaware corporation (the "Company"), with principal corporate
offices at 2555 Townsgate Road, Westlake Village, CA 91361, and Charles
Hilliard, whose address is 2112 Marshbrook Road, Lake Sherwood, California 91361
("Employee"). All capitalized terms used but not otherwise defined herein shall
have the meanings given to them in that certain Employment Agreement by and
between the Company and Employee dated April 17, 1999 (the "Agreement" or the
"Employment Agreement").

    WHEREAS, the Company and Employee desire to modify certain terms of the
Employment Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1.The Term of the Employment Agreement is hereby extended through February 9,
2005.

2.Employee's Base Salary and Annual Bonus, as defined in the Employment
Agreement, shall be increased to include any increases to Employee's base salary
and annual bonus as approved by the Board.

3.Section 4.2 shall be replaced with the following:

    4.2  Termination Without Cause.  If Employee's employment is terminated
without "cause" as defined in Section 4.1(a), or if Employee is Involuntarily
Terminated (as defined below), the Company (or its successor, as the case may
be) shall pay to Employee (i) any accrued but unpaid Base Salary and vacation
through the date of termination, (ii) reimbursement for any expenses as set
forth in Section 3.5, through the date of termination and (iii) a severance
payment in an amount equal to four times Employee's Base Salary and Annual
Bonus, payable in one lump sum on the date of termination, subject to
withholding as may be required by law. In addition, if Employee's employment is
terminated without cause (other than if Employee is Involuntarily Terminated) or
if Employee's employment is terminated due to death or permanent disability,
Employee will be credited with an additional twelve (12) months of service
toward vesting in the Option shares in addition to the service he has accrued
toward vesting through the date of termination. If Employee is Involuntarily
Terminated, vesting of all options to purchase shares of the Company's Common
Stock and all restricted stock grants (subject to any vesting deferrals provided
in any restricted stock grant) will be accelerated in full and all such options
shall remain in effect for a one (1) year period following the date of
termination. As used in this Section 4.2, Employee shall be deemed
"Involuntarily Terminated" if (i) the Company or any successor to the Company
terminates Employee's employment without cause in connection with or following a
Corporate Transaction or Change of Control (as defined in the Company's 1999
Stock Incentive Plan); or (ii) in connection with or following a Corporate
Transaction or Change of Control there is (a) a decrease in Employee's title or
responsibilities (it being deemed to be a decrease in title and/or
responsibilities if Employee is not offered the position of Senior Vice
President and Chief Financial Officer of the Company or its successor as well as
the acquiring and ultimate parent entity, if any, following the Corporate
Transaction or Change of Control), (b) a decrease in pay and/or benefits from
those provided by the Company immediately prior to the Corporate Transaction or
(c) a requirement that Employee re-locate out of the greater Los Angeles
metropolitan area.

4.For the eighteen (18) month period following the termination of Employee's
employment with the Company (the "Noncompetition Period"), Employee shall not
directly engage in, or manage or direct persons engaged in, a Competitive
Business Activity (as defined below) anywhere in the Restricted Territory (as
defined below); provided, that the Noncompetition Period shall terminate if the
Company terminates operations or if the Company no longer engages in any
Competitive Business Activity. The term "Competitive Business Activity" shall

--------------------------------------------------------------------------------

mean the business of providing consumers with dial-up Internet access services
(free or pay). The term "Restricted Territory" shall mean each and every county,
city or other political subdivision of the United States in which the Company is
engaged in business or providing its services.  The Company agrees that
providing services to a company or entity that is involved in a Competitive
Business Activity but which services are unrelated to the Competitive Business
Activity shall not be deemed a violation of this Amendment.

5.Company and Employee agree that, for the purposes of damages to the Company
with respect to any breach of Section 4 above, the value of Employee's
obligations to the Company under Section 4 equal 37.5% of the severance payment
in paragraph 3 above. In the event that any amounts, benefits, and rights
payable to Employee upon a termination of employment under Section 4 (CIC
Benefits) would be deemed under Section 280G of the Internal Revenue Code (Code)
to constitute parachute payments, then the Employee's CIC Benefits shall be
payable either (a) in full, or (b) as to such lesser amount which would result
in no portion of such CIC Benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Employee on an after-tax
basis, of the greatest amount of benefits under Section 4 notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. The determination as to whether and to what extent payments under
Section 4 are required to be reduced in accordance with the preceding sentence
shall be made at the Company's expense by PricewaterhouseCoopers LLP or by such
other nationally recognized certified public accounting firm, law firm, or
benefits consulting firm as the Compensation Committee of the Company's Board of
Directors may designate, subject to the reasonable approval of Employee.
PricewaterhouseCoopers LLP (or such other firm as may have been designated in
accordance with the preceding sentence) shall have the right to engage any
service provider of their choosing to provide any assistance or services
necessary in making such determination.

6.If any provision of this Agreement is held by an arbitrator or a court of
competent jurisdiction to conflict with any federal, state or local law, or to
be otherwise invalid or unenforceable, such provision shall be construed in a
manner so as to maximize its enforceability while giving the greatest effect as
possible to the parties' intent. To the extent any provision cannot be construed
to be enforceable, such provision shall be deemed to be eliminated from this
Agreement and of no force or effect and the remainder of this Agreement shall
otherwise remain in full force and effect and be construed as if such portion
had not been included in this Agreement.

7.This Amendment shall be deemed incorporated into the Agreement and, except as
specifically modified by this Amendment, the Agreement shall remain unchanged
and in full force and effect. The Agreement shall be binding upon successors and
assigns.

    In witness whereof, the parties have executed this Amendment to be effective
as of the first date written above.


 
 
 
 
      NETZERO, INC.
 
 
 
 
      By:   /s/ MARK R. GOLDSTON   

--------------------------------------------------------------------------------

Mark R. Goldston
Chief Executive Officer
 
 
 
 
      EMPLOYEE
 
 
 
 
/s/ CHARLES S. HILLIARD   

--------------------------------------------------------------------------------

Charles S. Hilliard

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT
